MacLean, J. (dissenting).
Limited admissions by counsel upon and for the purposes of the trial, that one de Oasse was the defendant company’s general manager and agent in the business of selling dressed beef, and that he had authority to sign a specific contract for the construction of a building, coupled with the fact that the company practically ratified an arrangement by him with another arcMtect, do not seem sufficient to establish authority to make the contract in question, respecting which the defendant deMes both authority and agreement. Uor may any such authority be made out by implied admissions of the alleged agent. Dealing with an assumed agent, the plaintiff’s assignor was bound at Ms peril to ascertain not only the fact of the agency, but also the extent of the. authority, and in this controversy the. burden, of proof was upon the plaintiff to establish both. Mechem on Agency, § 276. The judgment should be reversed. '
Judgment affirmed, with costs.